Conviction is under Art. 1341 P. C. for driving an automobile upon a public road without the consent of the owner of said automobile, punishment assessed at confinement in the county jail for six months.
Our State's Attorney moves for dismissal of the appeal because: First, the caption is defective in failing to state the adjourning date of the trial court; second, no notice of appeal is found in the record. Art. 827 Cow. C. P.; third, the appeal bond is defective in that it does not comply with the provisions of *Page 260 
the statute for either a recognizance or an appeal bond, but is in the nature of an appearance bond.
The motion is sustained, and the appeal dismissed.